Exhibit 10.1


SUPPLY AGREEMENT

This Supply Agreement (this “Agreement”) is made and entered into as of May 30,
2007 (the “Effective Date”), by and between [Confidential treatment requested —
the omitted information has been filed separately with the Securities and
Exchange Commission], with offices at [Confidential treatment requested — the
omitted information has been filed separately with the Securities and Exchange
Commission] (“Seller”), and Security With Advanced Technology, Inc., a Colorado
corporation, with offices at 10855 Dover Street, Suite 1000, Westminster,
Colorado 80021-3936 (“Buyer”).


RECITALS

Whereas, Buyer wishes to purchase from Seller, and Seller wishes to sell to
Buyer, certain [Confidential treatment requested — the omitted information has
been filed separately with the Securities and Exchange Commission], such sales
and purchases to be implemented on the terms and conditions set forth in this
Agreement.

Now, Therefore, Seller and Buyer agree as follows:

1. TERM; TERMINATION


a) This Agreement shall commence on the Effective Date and shall remain in force
and effect (the “Term”) until the earlier of (i) the fourth anniversary of the
Effective Date, (ii) [Confidential treatment requested — the omitted information
has been filed separately with the Securities and Exchange Commission], and
(iii) the earlier termination of this Agreement pursuant to Section 1.b).


b) Either party may terminate this Agreement upon giving the other party notice
of an event of default (“Event of Default”), which will exist with respect to a
party if:


  (i) a decree or order is made by a court having jurisdiction over such party
adjudging it to be a bankrupt under applicable law;


  (ii) a decree or order is made by a court having jurisdiction over such party
appointing a receiver, or receiver-manager, who is not bound by the terms of
this Agreement, or a liquidator or trustee or assignee in bankruptcy of such
party or of its property, or directing the winding-up or liquidation of its
affairs;


  (iii) any other decree or order has been made by a court of competent
jurisdiction by which such party is deprived of the right to manage its
undertakings and has remained in force undischarged and unstayed for 45 business
days;


  (iv) if such party:


  A. institutes proceedings to be adjudicated a voluntary bankrupt;

  B. consents to the filing of a bankruptcy proceeding against it;

  C. consents to the appointment of a receiver, liquidator or trustee or
assignee in bankruptcy or insolvency of itself or its property; or

  D. makes an assignment for the benefit of creditors, or admits in writing its
inability to pay its debts generally as they become due.


--------------------------------------------------------------------------------



  (v) such party has committed a material default in the performance of its
obligations under this Agreement, written notice has been given to such party
specifying such default and declaring the intention of the other party to
exercise its right to terminate this Agreement if the default is not duly
remedied, and


  A. more than 15 business days have elapsed since the expiration of such period
following the giving of such notice and such default remains unremedied, or

  B. in case of a default that is not capable of being remedied, by the exercise
of reasonable diligence within the period described in Section 1.(b.)(v)A., the
earlier of


  I) the day on which the party fails or refuses to act diligently to remedy the
default, and

  II) the day on which it becomes evident to the other party, acting reasonably,
that such default could not be remedied in a reasonably timely manner regardless
of the actions to be taken by such party.


c) In the event this Agreement is terminated by Buyer due to an Event of Default
caused by Seller, the remaining Escrow Amount (as defined herein), if any, shall
be returned to Buyer in accordance with the terms of the Escrow Agreement (as
defined herein). In the event this Agreement is terminated by Seller due to an
Event of Default caused by Buyer, the remaining Escrow Amount (as defined
herein), if any, shall be paid to Seller as liquidated damages in accordance
with the terms of the Escrow Agreement (as defined herein).


2. PRODUCTS


The product covered by this Agreement shall be [Confidential treatment requested
— the omitted information has been filed separately with the Securities and
Exchange Commission] (“Product”). Parties agree that Buyer [Confidential
treatment requested — the omitted information has been filed separately with the
Securities and Exchange Commission].

Buyer shall maintain at least a [Confidential treatment requested — the omitted
information has been filed separately with the Securities and Exchange
Commission] supply of [Confidential treatment requested — the omitted
information has been filed separately with the Securities and Exchange
Commission] at Seller’s plant. Seller shall notify Buyer at least monthly as to
the quantity of [Confidential treatment requested — the omitted information has
been filed separately with the Securities and Exchange Commission] in inventory
at Seller’s plant.

3. PRODUCT QUANTITY FORECASTING; PRICING; EXCLUSIVE ARRANGEMENT


a) During the Term, Seller agrees to sell to Buyer, and Buyer agrees to buy from
Seller, Product upon the terms set forth in this Agreement.


b) During the Term, Buyer will provide Seller with purchase orders for Product
[Confidential treatment requested — the omitted information has been filed
separately with the Securities and Exchange Commission] in advance, with the
initial [Confidential treatment requested — the omitted information has been
filed separately with the Securities and Exchange Commission] purchase orders
and pricing of Product set forth on Exhibit A attached hereto. The purchase
orders shall be issued every 60 days, beginning 10 days from the Effective Date.
All purchase orders of Buyer shall be deemed to incorporate the terms of this
Agreement. The purchase orders issued by Buyer shall not modify or alter the
terms of this Agreement [Confidential treatment requested — the omitted
information has been filed separately with the Securities and Exchange
Commission] without the written consent of Seller. Purchase orders also shall
not be cancelled, revoked, delayed or reduced by Buyer unless consented to in
writing by Seller; provided, however, that all unfilled purchase orders shall be
cancelled on the date of termination of this Agreement pursuant to Section 1(a).
Purchase orders shall not exceed [Confidential treatment requested — the omitted
information has been filed separately with the Securities and Exchange
Commission], without Seller’s written consent. [Confidential treatment requested
— the omitted information has been filed separately with the Securities and
Exchange Commission]


--------------------------------------------------------------------------------



c) [Confidential treatment requested — the omitted information has been filed
separately with the Securities and Exchange Commission]. If Seller fails to
fulfill any purchase order within ninety (90) days of its requested delivery
date, Seller shall be deemed to have materially breached this Agreement (and
such default shall not be entitled to any cure period by Seller under Section
1(b)).


4. DELIVERY; TITLE


[Confidential treatment requested — the omitted information has been filed
separately with the Securities and Exchange Commission]. Notice pursuant to this
paragraph may be served by Seller via email or fax as provided to in Exhibit C
(or at such other email address as is provided by Buyer to Seller from time to
time) and not otherwise subject to the terms of paragraph 15.

5. TAXES


Taxes, duties or other charges of any nature imposed by any governmental
authority that become payable by reason of a sale or delivery of Product under
this Agreement will be paid by Buyer.

6. QUALITY; WARRANTY


a) Seller warrants that Product purchased hereunder [Confidential treatment
requested — the omitted information has been filed separately with the
Securities and Exchange Commission] shall conform to the specifications set
forth on Exhibit B.


b) In the event that 2% or more of any Product shipment received by Buyer at any
time fails to conform to the specifications set forth on Exhibit B, Buyer shall
promptly notify Seller and Seller shall replace or credit Buyer for any and all
defective Product. If Seller fails to cure material defects within 60 days of
such notice, Seller shall be deemed to have materially breached this Agreement
(and such default shall not be entitled to any cure period by Seller under
Section 1.(b.)).


c) Notwithstanding any provision of this Agreement to the contrary, the Seller
warranty contained in Section 6(a) is the only warranty extended by Seller in
connection with the Products and such warranty shall be extended to Buyer only
and not to any successive buyers, users, third parties or employees and is in
lieu of all other warranties, express or implied, including warranties of
merchantability and fitness for a particular purpose.


7. PAYMENT TERMS; ESCROW


a) Within three days of the Effective Date, Buyer shall deposit $1,000,000 in
cash or in the form of an irrevocable letter of credit (the “Escrow Amount”)
into an escrow account maintained by [Confidential treatment requested — the
omitted information has been filed separately with the Securities and Exchange
Commission], as escrow agent (“Escrow Agent”), pursuant to an Escrow Agreement
in the form attached hereto as Exhibit C (the “Escrow Agreement”).


--------------------------------------------------------------------------------



b) Payments for Product purchased by Buyer shall be made as follows:


  (i) 50% of the purchase price shall be paid to Buyer from the Escrow Amount
upon shipment of such Product and the remaining 50% of the purchase price shall
be paid on a net 30-day basis from the date of shipment.


  (ii) Upon the exhaustion of the Escrow Amount, Buyer shall then pay 100% of
the purchase price on a net 30-day basis from the date of shipment, subject to
Buyer maintaining a satisfactory credit profile. Credit terms may be withdrawn
or revised, if in Seller’s reasonable discretion, Buyer is or becomes a credit
risk.


c) [Confidential treatment requested — the omitted information has been filed
separately with the Securities and Exchange Commission]. In the event this
Agreement is terminated upon the expiration of the Term, the remaining Escrow
Amount, if any, shall be paid to Seller.


d) In the event that amounts due to Seller are not paid when due, then the
unpaid balance shall accrue interest at the rate of 1% per month until paid.
Invoices of Seller for Products shall bear interest as provided above if not
paid within 30 days of the date of invoice [Confidential treatment requested —
the omitted information has been filed separately with the Securities and
Exchange Commission].


8. PERMITS AND LICENSES


Buyer will be solely responsible for obtaining any permits and licenses and
preparing any necessary paperwork for the export and import of Product to
Buyer’s location.

9. INDEMNITY


Buyer will, at its expense, defend, indemnify and hold Seller and its Affiliates
(as defined below), employees and agents harmless from any and all Loss incurred
[Confidential treatment requested — the omitted information has been filed
separately with the Securities and Exchange Commission].

“Loss” means any liability, demand, claim, action, cause of action, cost,
damage, deficiency, penalty, fine or other loss or expense, including all
interest, penalties, reasonable attorneys’ fees and expenses and all amounts
paid or incurred in connection with any action, demand, proceeding,
investigation or claim. “Loss” shall not include any indirect, punitive or
consequential damages, including, without limitation, lost profits.

10. INDEPENDENT CONTRACTOR


This Agreement shall not constitute or give rise to a partnership, joint venture
or other affiliation between the parties. All activities of Seller under the
terms of this Agreement shall be carried on by Seller as an independent
contractor and not as an agent for Buyer. Seller shall have no right to obligate
or bind Buyer in any manner, and Seller agrees not to make any representation to
any person to the contrary.

--------------------------------------------------------------------------------



11. GOVERNING LAW; JURISDICTION


THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE (REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF) AS TO
ALL MATTERS, INCLUDING BUT NOT LIMITED TO MATTERS OF VALIDITY, CONSTRUCTION,
EFFECT, PERFORMANCE AND REMEDIES.

12. NON-WAIVER


The failure of either party to insist in any one or more instances upon strict
performance of any of the provisions of this Agreement or to take advantage of
any of its rights hereunder shall not be construed as a waiver of any such
provisions or the relinquishment of any such rights, but the same shall continue
and remain in full force and effect.

13. NO THIRD PARTY BENEFICIARIES


This Agreement is solely for the benefit of Buyer, and its successors and
permitted assigns, with respect to the obligations of Seller under this
Agreement, and for the benefit of Seller, and its respective successors and
permitted assigns, with respect to the obligations of Buyer under this
Agreement, and this Agreement shall not be deemed to confer upon or give to any
other third party any remedy, claim liability, reimbursement, cause of action or
other right.

14. ASSIGNMENT


This Agreement and all of the provisions hereof shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, directly or indirectly, including,
without limitation, by operation of law, by any party hereto without the prior
written consent of the other party hereto, which consent shall not be
unreasonably withheld, except that, in any case, the assignee shall assume in
writing the obligations of the assigning party.

--------------------------------------------------------------------------------



15. NOTICES


All notices, requests, demands, waivers and other communications required or
permitted to be given under this Agreement shall be in writing and may be given
by any of the following methods: a) personal delivery, or b) overnight delivery
service. Notices shall be sent to the appropriate party at its address given
below (or at such other address for such party as shall be specified by notice
given hereunder):

If to Seller to:


                  
                  

                  

                  
                  
If to Buyer to:

                  
                  
                  
                  
                  


                  

                  
                  
                  
                  
                  


[Confidential treatment requested - the omitted information has been filed
separately with the Securities
and Exchange Commission]

with a copy to:

[Confidential treatment requested - the omitted information has been filed
separately with the Securities
and Exchange Commission]


Security With Advanced Technology, Inc.
10855 Dover Street, Suite 1000
Westminster, Colorado 80021-3936
Fax No.: (303) 439-0414
Attention: Jeffrey G. McGonegal


with a copy to:

Brownstein Hyatt Farber Schreck, P.C.
410 Seventeenth Street, Suite 2200
Denver, Colorado 80202
Fax No.: (303) 223-1111
Attention: Adam J. Agron


All such notices, requests, demands, waivers and communications shall be deemed
received i) in the case of personal delivery, upon actual receipt thereof by the
addressee, or ii) in the case of overnight delivery, on the business day
following delivery to the overnight delivery service.

16. CONFIDENTIAL INFORMATION


Except as provided below, all information disclosed between the parties pursuant
to, or relating to any provision of, this Agreement, including information
relating to third parties (including Buyer’s customers), is deemed confidential
(“Confidential Information”). A party receiving Confidential Information (the
“Receiving Party”) will not use such information for any purpose other than for
which it was disclosed and shall prevent the disclosure to third parties of any
and all Confidential Information provided that the Receiving Party’s obligation
hereunder shall not apply to information that:

a) is already in the Receiving Party’s possession at the time of disclosure
thereof;


b) is or subsequently becomes part of the public domain through no action of the
Receiving Party;


--------------------------------------------------------------------------------



c) is subsequently received by the Receiving Party from a third party having no
obligation of confidentiality to the party disclosing the confidential
information;


d) is disclosed to third parties as required by law; or


e) is delivered to customers of Buyer’s business in the context of understanding
the nature of the sale of the business; provided that, such communication to
customers may not occur without the prior written consent of Seller.


17. INSURANCE


Buyer shall within 45 days of the Effective Date of this Agreement or upon first
shipment of the Products by Buyer to its customers, (whichever shall first
occur) obtain and maintain during the Term of this Agreement and for six years
thereafter, at its own expense, Products Liability/Completed Operations
insurance, to cover any product defect or liability, with a minimum and
aggregate limit of $2,000,000. Such insurance will carry a deductible not to
exceed $50,000. Buyer shall cause the insurance company issuing such policy to
issue a certificate to Seller which (i) confirms that such policies have been
issued and are in full force and effect providing coverage of Seller as required
by this paragraph; (ii) states the amount of the deductible for each such
policy; and (iii) confirms that before any cancellation or material change in
coverage of any such policy, the insurance company shall give Seller thirty (30)
days prior written notice of such proposed cancellation or material change. Such
insurance company shall have a rating of at least [A-:IX], as published by
Best’s Insurance Reports. Buyer shall name Seller as an additional insured under
such insurance policies.

18. ENTIRE AGREEMENT


This Agreement constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, between the parties or any of them with
respect to the subject matter hereof. This Agreement may not be amended except
by an instrument in writing signed on behalf of all the parties hereto. Any
agreement on the part of a party hereto to any extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.

19. SEVERABILITY


Should any provision of this Agreement for any reason be declared invalid or
unenforceable, such decision shall not affect the validity or enforceability of
any of the other provisions of this Agreement, which remaining provisions shall
remain in full force and effect and the application of such invalid or
unenforceable provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall be valid and enforced to the fullest
extent permitted by law.

20. COUNTERPARTS


This Agreement may be executed simultaneously in counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.

21. ARBITRATION


a) All disputes and controversies of every kind and nature between the parties
hereto arising out of or in connection with this Agreement as to the existence,
construction, validity, interpretation or meaning, performance, non-performance,
enforcement, operation, breach, continuance, or termination thereof shall be
submitted to arbitration pursuant to the following procedure:


  (i) Either party may demand arbitration after a controversy arises, which
arbitration shall be submitted to, and conducted under the auspices of the
American Arbitration Association, by a panel of three (3) Arbitrators (one of
whom shall be selected by Seller, one of whom shall be selected by Buyer and the
third shall be selected by mutual agreement of the arbitrators so selected).


--------------------------------------------------------------------------------



  (ii) Each party shall bear its own arbitration costs and expenses.


  (iii) The arbitration hearing [Confidential treatment requested — the omitted
information has been filed separately with the Securities and Exchange
Commission], and the laws of evidence of the State of Delaware shall govern the
presentation of evidence therein.


  (iv) An award rendered by the arbitrator(s) appointed pursuant to this
Agreement shall be final and binding on all parties to the proceeding, and
judgment on such award may be entered by any court, state or federal, having
jurisdiction.


b) The parties stipulate that the provisions hereof shall be a complete defense
to any suit, action, or proceeding in any court or before any administrative
tribunal with respect to any controversy or dispute arising under this Agreement
and which is arbitrable as herein set forth. The arbitration provisions hereof
shall, with respect to such controversy or dispute, survive the termination or
expiration of this Agreement.


c) Nothing herein contained shall be deemed to give the arbitrators any
authority, power, or right to alter, change, amend, modify, add to, or subtract
from any of the provisions of this Agreement.


  d) The arbitrators shall not be authorized to award punitive or consequential
damages or attorneys’ fees. Nothing in this Section shall prohibit any party
hereto from instituting litigation to enforce any final judgment, award or
determination of the arbitration.


*  *  *  * 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have executed this Supply Agreement as of
the Effective Date.

SELLER:

[Confidential treatment requested - the omitted information has been filed
separately with the Securities and Exchange Commission]


BUYER:

Security With Advanced Technology, Inc.


By: /s/ Scott Sutton
Name: Scott Sutton
Title: CEO and President



